October 18. 1948


Hon. Beauford H. Jester
Governor of Texas
Capitol Building
Austin, Texas                      Opinion No. V-703
                                   In re: Eligibility of Legislator to
                                          be appointed to district
                                          judgeship after expiration
                                          of legislative term.

Dear Governor Jester:

                 Your request for an opinion reads:

                  YA citizen was duly elected to and served
         in the 50th Legislature, 1947. During that term
         the emoluments of the 1Olst District Court (and
         other courts) were increased.    (Acts, 50th Leg-
         islature, Chapter 42, Page 54).

                 “It appears that there will be a vacancy
         in the office of Judge, 1Olst District Court, on
         and after January 1, 1949.

                 “Assuming that he is not elected to the
         5lst Legislature, would such citizen be eligible
         to be appointed to fill such vacancy in the office
         of Judge of the 1Olst District Court?’

                 The Governor, with confirmation by the Senate,
has the power to fill a vacancy in the office of district judge. Art.
V, Sec. 28; Art. IV, Sec. 12, of the Texas Constitution; Opinion No.
o-1092.

                 Section 18 of Article III provides   that:

                 “No senator or representative shall,
         during the term for which he may be elected,
Hon. Beauford H. Jester,      Page 2   (V-703)




         be eligible to any civil office of profit under
         this State . . . the emolument of which may
         have been increased during such term . . .”
         (Emphasis added.)

                 The 50th Legislature (1947)l increased the pay of
district judges to $6000.   That office theretofore had carried an
emolument of $5000.2     In counties of certain sizes, district judges
receive supplemental compensation for additional judicial and ad-
ministrative duties. That additional compensation is not here in-
volved. In such counties tbe base pay was $5000 per year. That
base pay was’ raised to $6000 by the Legislature in 1947.

                   So the members of the 50th Legislature (1947).
would be ineligible to hold a district judgeship, during the term
for which they were elected to the Legislature, because the emol-
uments of such judicial office were increased by that Legislature.
Art. III, Sec. 18.

                 But Section 18 of Article III acts as a prohibition
only during the legislative term for which such person was elected.
It says that:
                                                                         ’
                   “No Senator or Representative shall
          during the term for which he was elected, be
          eligible . . .”

                  After that two-year term has expired, and a new
representative from that district has been duly elected and has
qualified, the former legislator is no longer prohibited by Sec-
tion 18 of Article III from accepting an appointment as district
judge. The acceptance of the new~bffice would not take place -dury
ing the term for’whkh he was elected” to the Legislature.

                Assuming that the citizen in question is in all
other respects qualified, he may be appointed to such office. Your
question is answered in tbe affirmative.


’   Ch. 42. p; 54, S.B. 11.
2
    Acts 45th Leg. (1937). Ch. 10, p. 11.
Hon. Beauford H. Jester, Page 3         (V-703)




                             SUh4h4ARY

                   After the two-year legislative term of
          a citiien has fully expired and a successor has
          been elected and qualified, such legislator is
          eligible to be appointed to the office of district
          judge even though the emoluments of that judi-
          cial office were increased during the term of
          the former legislator.    Section 18 of Article III
          makes legislators ineligible for such appoint-
          ments only “during the term for which they were
          elected.”

                                           Yours very truly,

                                   ATTORNEYGENEIULOF              TEXAS




                               ,
                                   BY
                                        .@  Joe R. Greenhill
                                            Executive Assistant

JRG:erc

                                   APPROVED:




                                         T ASSISTANT
                                         ORNEY GENERAL